               Case 2:12-cr-00131-RAJ Document 56 Filed 06/19/20 Page 1 of 1




 1                                                    HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                  ) No. CR12-131-RAJ
 9                                              )
                     Plaintiff,                 )
10                                              ) ORDER GRANTING
                v.                              ) MOTION TO SEAL EXHIBITS
11                                              )
     SHANE STEPHEN ANELLO,                      )
12                                              )
                     Defendant.                 )
13                                              )
14
15          THIS MATTER has come before the Court on the unopposed motion of Shane

16   Anello to file under seal Exhibits A–D to his motion for compassionate release. The

17   Court has considered the motion and records in this case and finds there are compelling

18   reasons to file the documents under seal. Therefore, IT IS ORDERED that Defendant’s

19   unopposed Motion to Seal (Dkt. #53) is GRANTED. Exhibits A–D to Defendant’s

20   motion for compassionate release shall remain sealed.

21          DATED this 19th day of June, 2020.

22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                     1601 Fifth Avenue, Suite 700
       TO SEAL EXHIBITS                                            Seattle, Washington 98101
       (Shane Anello, CR12-131-RAJ) - 1                                       (206) 553-1100
